Name: First Commission Directive 76/331/EEC of 29 March 1976 amending the Annexes to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed
 Type: Directive
 Subject Matter: plant product;  consumption;  marketing;  means of agricultural production
 Date Published: 1976-03-30

 Avis juridique important|31976L0331First Commission Directive 76/331/EEC of 29 March 1976 amending the Annexes to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed Official Journal L 083 , 30/03/1976 P. 0034 - 0036 Greek special edition: Chapter 03 Volume 14 P. 0221 Spanish special edition: Chapter 03 Volume 10 P. 0004 Portuguese special edition Chapter 03 Volume 10 P. 0004 Finnish special edition: Chapter 3 Volume 7 P. 0025 Swedish special edition: Chapter 3 Volume 7 P. 0025 FIRST COMMISSION DIRECTIVE of 29 March 1976 amending the Annexes to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (76/331/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard for the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Council Directive 75/444/EEC (2), and in particular Article 21a thereof, Whereas in the light of developments in scientific and technical knowledge Annex I to the said Directive should be amended for the reasons set out below; Whereas the monogerm varieties of beets, which are being used more and more frequently, show a tendency to hybridization; Whereas, in order to avoid any risks which could result from this, the minimum distance between neighbouring cultures shall be extended in certain specified cases; Whereas, improvements in the quality of sugar-beet seeds allows the minimum requirements in respect of the germination capacity and monogermity to be raised; Whereas certain provisions shall be adapted to the conditions for official examination of seeds carried out according to current international methods; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 In Part A (5) of Annex I, the text of the table is hereby replaced by the following: (1)OJ No 125, 11.7.1966, p. 2290/66. (2)OJ No L 196, 26.7.1975, p. 6. >PIC FILE= "T0009114"> Article 2 In Part B (3) (a) of Annex I, the text of the table is hereby replaced by the following: >PIC FILE= "T0009115"> Article 3 1. In Part B (3) (b) of Annex I, the following sentence is hereby added to (aa): "The percentage of clusters giving three or more seedlings shall not exceed five, calculated on the germinated clusters." 2. In Part B (3) (b) of Annex I, the following (a) shall be added after (aa): "(aa)(a) Precision seed of sugar beet: At least 70 % of the germinated clusters shall give single seedlings. The percentage of clusters giving three or more seedlings shall not exceed five, calculated on the germinated clusters." 3. In Part B (3) (b) of Annex I, the heading (bb) shall be replaced by the following: "(bb) Precision seed of fodder-beet." Article 4 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive on: - 1 July 1978 in the case of Article 1; - 1 July 1977 in the case of the other provisions of this Directive. Article 5 This Directive is addressed to the Member States. Done at Brussels, 29 March 1976. For the Commission P.J. LARDINOIS Member of the Commission